         Case 2:19-cr-00302-JAD-EJY Document 31 Filed 04/07/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:19-cr-00302-JAD-EJY
 4
                   Plaintiff,                         ORDER
 5
            v.
 6                                                          ECF No. 30
     KELVIN LAMAR OWENS,
 7
                   Defendant.
 8
 9
10          Based on the parties' stipulation and good cause appearing, IT IS ORDERED that

11   the revocation hearing currently scheduled for Tuesday, April 13, 2021 at 2:00 p.m., be

12   vacated and continued to May 11, 2021, at 2:00 p.m.

13          DATED this 7th day of April 2021.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
